Case: 13-60551      Document: 00512693677         Page: 1    Date Filed: 07/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 13-60551                               FILED
                                  Summary Calendar                         July 10, 2014
                                                                          Lyle W. Cayce
                                                                               Clerk
VAHE HARUTYUNYAN,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A079 539 971


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Vahe Harutyunyan, a native and citizen of Armenia, petitions this court
for review of an order of the Board of Immigration Appeals (BIA) dismissing
his appeal from the immigration judge’s (IJ) denial of his application for relief
under the Convention Against Torture (CAT). Harutyunyan asserts that the
BIA erred in affirming the IJ’s findings that he was not credible based in part
on his criminal convictions, that he had not presented sufficient corroborating


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60551    Document: 00512693677     Page: 2   Date Filed: 07/10/2014


                                 No. 13-60551

evidence, and that he had not established his eligibility for relief under the
CAT.
       Harutyunyan’s removal results from his conviction of an aggravated
felony. We do not have jurisdiction to review his claims because they do not
present either a constitutional issue or a question of law. See Zhu v. Gonzales,
493 F.3d 588, 596 n.31 (5th Cir. 2007); Hadwani v. Gonzales, 445 F.3d 798, 801
(5th Cir. 2006); 8 U.S.C. § 1252(a)(2)(C) & (D). Accordingly, Harutyunyan’s
petition for review is DISMISSED for lack of jurisdiction.




                                       2